Citation Nr: 0336534	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  03-01 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.

ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to August 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, that denied the veteran's claim of entitlement 
to service connection for a left shoulder disability.  The 
veteran perfected a timely appeal of this determination to 
the Board.  

The Board notes that in the veteran's January 2003 
Substantive Appeal, he requested the opportunity to testify 
at a hearing conducted before a Member of the Board (now 
known as a Veterans Law Judge) at the local VA office.  In 
letters dated January and September 2003, the RO acknowledged 
the veteran's request and notified him of the time and 
location of his October 2003 hearing.  In a September 2003 
statement, the veteran indicated that he would report for the 
Board hearing; however, he failed to do so, and since that 
time there is no indication in the record that the veteran 
has requested that the Board hearing be rescheduled.  Under 
the circumstances, the Board determines that the veteran's 
request for a Board hearing has been withdrawn.  See 
38 C.F.R. § 20.704 (2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The veteran contends that he suffers from a left shoulder 
disability that was incurred or aggravated by service.  Based 
on a review of the claims folder, however, the Board finds 
that further development is required before it can consider 
this issue.

First, a review of the claims folder shows that the veteran 
received treatment from various private physicians from 
February 1994 to June 1999 and at the Altoona, Pennsylvania, 
VA Medical Center, dated from November 2001 to January 2002.  
The Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  In addition, pursuant to the 
VCAA, VA must obtain any outstanding VA and private medical 
records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§ 3.159(c) (2002).  To the extent that the veteran is 
receiving ongoing treatment for his left shoulder, such 
records would be relevant to his claim and must be associated 
with the claim file.  

Second, a review of the veteran's service medical records 
indicates that his upper extremities were clinically 
evaluated as normal at service entry.  The examining 
physician noted separately, however, that the veteran 
reported a history of subluxation of the left shoulder, which 
he stated was not disqualifying.  The service medical records 
also indicate that, during service, the veteran reported on 
more than one occasion having a pre-service football injury 
in which he dislocated his left shoulder.  He was seen on 
numerous occasions during service for treatment of this 
condition and was placed on a limited physical profile for 
this disability on several occasions during 1982 and 1983.  
At service separation, the Report of Medical History, dated 
in July 1984, shows that the veteran stated that he "has or 
had" a "bone, joint or other deformity" and the examiner 
indicated that the veteran had an acromioclavicular joint 
injury of left shoulder three years earlier.  The Report of 
Medical Examination, also dated in July 1984, reflects that 
the service physician assessed the veteran's "upper 
extremities" as "abnormal."  The examiner explained that 
the veteran had a clinical deformity of the AC 
(acromioclavicular) joints of both shoulders and he diagnosed 
the veteran as having "acromioclavicular joint deformity 
bilaterally, clinically."  Post-service medical records 
reveal that the veteran sustained a fracture of the left 
clavicle, and the examiner who conducted the December 2001 VA 
examination diagnosed him as having a chronic left shoulder 
sprain.

Generally, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  In 
addition, every veteran shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111 (West 
2002).  When determining whether a defect, condition or 
disorder is "noted" at the time of the examination, 
acceptance or enrollment, the Court of Appeals for Veterans 
Claims (the Court) has held that a reported history of pre-
service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions.  Crowe v. Brown, 7 Vet. App. 238, 245 (1995).  In 
Miller v. West, 11 Vet. App. 345 (1998), the Court further 
found that "[a] bare conclusion, even one written by a 
medical professional, without a factual predicate in the 
record does not constitute clear and unmistakable evidence 
sufficient to rebut the statutory presumption of soundness."  
Id. at 348; see also Gahman v. West, 13 Vet. App. 148, 151 
(1999) (en banc).

In light of the veteran's reported history, it is unclear to 
the Board whether the veteran's left shoulder disability 
shown in his service medical records pre-existed service or 
was caused or aggravated by or during service, and whether 
such injury is related to his current complaints of left 
shoulder problems.  Since the underlying etiological basis 
for the veteran's current left shoulder disability has been 
called into question, the RO should, after the foregoing 
development, schedule the veteran for a pertinent VA 
examination, to include a medical opinion.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of the 
VCAA, to include 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002), and any other 
applicable legal precedent.  In doing so, 
the letter should explain, what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to substantiate the veteran's 
claim.  The RO should notify the veteran 
that this should specifically include any 
medical evidence related to the veteran's 
left shoulder condition.  The letter 
should also specifically inform the 
veteran and his representative of which 
portion of the evidence is to be provided 
by the claimant and which part, if any, 
the RO will attempt to obtain on his 
behalf.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for any left 
shoulder problems.  This should 
specifically include records of his 
treatment at the Altoona, Pennsylvania, 
VA Medical Center, dated since January 
2002.  The aid of the veteran in securing 
these records, to include providing 
necessary authorizations, should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran must be afforded 
an appropriate VA examination to 
determine the nature, extent and etiology 
of any left shoulder disorder found to be 
present.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
necessary tests should be conducted.  The 
physician is requested to offer an 
opinion as to: 

(a).  Has the veteran developed a left 
shoulder disorder?  If so, state the 
diagnosis or diagnoses.

(b).  If the examiner finds that the 
veteran has developed a left shoulder 
disorder, did such disorder have its 
onset during his period of active 
service from August 1981 to August 
1984, or was caused by any incident 
that occurred during such active 
service?

(c).  Did a left shoulder disorder 
exist prior to the veteran's period of 
active duty from August 1981 to August 
1984?  If so, state (if possible) the 
approximate date of onset of such 
disorder.

(d)  If a left shoulder disorder 
preexisted the veteran's period of 
active duty, did that disorder 
increase in disability during such 
period of active duty?  In answering 
this question, the examiner is asked 
to specify whether the veteran 
sustained temporary or intermittent 
symptoms resulting from service; or 
whether there was a permanent 
worsening of the underlying pathology 
of the left shoulder disorder due to 
service, resulting in any current 
disability.

(e).  If a left shoulder disorder 
increased in disability during 
service, was that increase due to the 
natural progression of the disease?

(f).  If the examiner finds that a 
left shoulder disorder did not exist 
prior to the veteran's period of 
active duty from August 1981 to June 
1984, is it as least as likely as not 
that such a disorder had its onset 
during service, or was it caused by 
any incident that occurred during 
service?

In offering these opinions, the examiner 
should comment on the in-service 
examiner's notation that the veteran had 
a history of left shoulder subluxation at 
service entry; the multiple entries 
showing treatment for left shoulder 
problems during service, as well as the 
in-service diagnoses of acromioclavicular 
joint deformity bilaterally, clinically; 
the post-service medical records showing 
treatment for left shoulder problems and 
injuries; the current evidence showing 
that he has recently been diagnosed as 
having a chronic left shoulder sprain, as 
well as any other salient medical 
evidence associated with the claims 
folder while this case is in remand 
status.  The physician should set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should adjudicate the 
veteran's claim of service connection for 
a left shoulder disorder in light of all 
pertinent evidence and legal authority.  
If the benefit sought on appeal remains 
denied, the RO should furnish the veteran 
and his representative a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


